Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on October 09, 2020. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-6, 13-16, 18-19, 23-26, 29-33, 35-56 (re-numbered as 1-41) are allowed.

Claims 2-3, 7-12, 17, 20-22, 27-28, and 34 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Rariden (Reg. # 54,388) on September 23, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1. 	(Currently Amended)   A computer system for sharing data, comprising:

at least one non-transitory memory, the at least one non-transitory memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
maintaining or accessing a federated system comprising a common knowledgebase, a first workgroup having a first knowledgebase, and a second knowledgebase of a second workgroup, wherein the federated system comprises a data structure that is configured to store categories for signs, associations, and evidences of variant data, and wherein the common knowledgebase, the first knowledgebase and the second knowledgebase are connected through a federated layer; 
storing data items in the federated system, the data items comprising the signs, associations, or evidence, the category for signs storing biomarker measurements and contexts of phenotypes, diseases or drugs, the category for associations storing an association between at least a biomarker measurement and a context, and the category for evidence storing information supporting the associations;
generating statistics concerning associations stored within the federated system, wherein the statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to a genetic variant, and wherein the step of generating statistics utilizes associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregate statistics regarding a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype; and
outputting the likelihood of pathogenicity of the genetic variant.

2.	(canceled)

3.	(canceled)

4.	(previously amended)  The system of claim 1, wherein first data-sharing regulations control provision of data by a first node associated with the first knowledgebase, and differing second data-sharing regulations control provision of data by a second node associated with the second knowledgebase.

5.	(previously presented)   The system of claim 1, wherein the at least one non-transitory memory further stores instructions that, when executed by the at least one processor, cause the system to perform operations comprising receiving data items from  a user and storing the received data items in the first knowledgebase.

6.	(original)   The system of claim 1, wherein the at least one non-transitory memory further stores instructions that, when executed by the at least one processor, cause the system to perform operations comprising receiving data items pushed from the common knowledgebase and storing the pushed data items in the first knowledgebase. 

7.	(canceled)

8.	(canceled)

9.	(canceled)

10.	(canceled)

11.	(canceled)

12.	(canceled)

13.	(previously presented)   The system of claim 1, wherein data items are retrieved from the second knowledgebase and stored in the first knowledgebase. 

14.	(original)   The system of claim 1, wherein the associations comprise at least one of variant, exon, gene, copy number, and pathway associations. 

15.	(original)   The system of claim 1, wherein the associations comprise at least one of Mendelian, prognostic, predictive, pharmacokinetic, prevalence, and classification associations. 

16.	(original)   The system of claim 1, wherein the data items further comprise curation information. 

17.	(canceled)

18.	(Currently Amended)   The system of claim 1 

19.	(Currently Amended)   A non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a system, cause one or more computing devices of the system to perform operations comprising:
maintaining or accessing a federated system comprising a common knowledgebase, a first workgroup having a first knowledgebase, and a second knowledgebase of a second workgroup, wherein the federated system comprises a data structure that is configured to store categories for signs, associations, and evidences of variant data, and wherein the common knowledgebase, the first knowledgebase and the second knowledgebase are connected through a federated layer;
storing data items in the federated system, the data items comprising the signs, associations, or evidence, the category for signs storing biomarker measurements and contexts of phenotypes, diseases or drugs, the category for associations storing an association between at least a biomarker measurement and a context, and the category for evidence storing information supporting the associations;
generating statistics concerning associations stored within the federated system, wherein the statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to a genetic variant, and wherein the step of generating statistics utilizes associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregate statistics regarding a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype; and
outputting the likelihood of pathogenicity of the genetic variant.  

20.	(canceled) 

21.	(canceled) 

22.	(canceled) 

23.	(Currently Amended)   A computer-implemented method for sharing data, comprising:
maintaining or accessing a federated system comprising a plurality of processors and a plurality of storage devices, the federated system further comprising a common knowledgebase, a first workgroup having a first knowledgebase, and a second knowledgebase of a second workgroup, wherein the federated system comprises a data structure that is configured to store categories for signs, associations, and evidences of variant data, and wherein the common knowledgebase, the first knowledgebase and the second knowledgebase are connected through a federated layer;  
storing data items in the storage devices of the federated system, the data items comprising the signs, associations, or evidence, the category for signs storing biomarker measurements and contexts of phenotypes, diseases or drugs, the category for associations storing an association between at least a biomarker measurement and a context, and the category for evidence storing information supporting the associations;
generating statistics concerning associations stored within the federated system, wherein the statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to a genetic variant, and wherein the step of generating statistics utilizes associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregate statistics regarding a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype; and
outputting the likelihood of pathogenicity of the genetic variant.

24.	(previously presented)   The system of claim 1, wherein estimating the likelihood of pathogenicity of the genetic variant is based on factors that comprise at least a number of reported cases stored in or accessible by the federated system identified as having the genetic variant. 

25.	(previously presented)   The system of claim 1, wherein estimating the likelihood of pathogenicity of the genetic variant is based on factors that comprise at least a respective phenotype associated with reported cases having the genetic variant.

26.	(previously presented)   The system of claim 1, wherein estimating the likelihood of pathogenicity of the genetic variant is based on factors that comprise at least a number of users, workgroups, or domains of the federated system that have classified the genetic variant as pathogenic, likely pathogenic, or of unclassified significance.

27.	(Canceled)   

28.	(Canceled)   

29.	(previously presented)   The system of claim 1, wherein the step of generating statistics concerning associations stored within the federated system utilizes associations, measurements and context analyzed over a public or shared portion of the federated system.

30.	(previously presented)   The system of claim 1, wherein the step of generating statistics concerning associations stored within the federated system automatically tracks and updated aggregate statistics regarding genetic variants and/or observed phenotypes as data is collected by the federated system.

31.	(previously presented)   The system of claim 1, wherein one or more of the steps of generating statistics, estimating the likelihood of pathogenicity of the genetic variant, or outputting the likelihood of pathogenicity of the genetic variant are performed in response to a user querying the federated system regarding the genetic variant.

32.	(previously presented)   The system of claim 1, wherein the at least one non-transitory memory further stores instructions that, when executed by the at least one processor, cause the system to perform further operations comprising:
determining that the genetic variant is benign when a threshold number or percentage of cases stored on or accessible by the federated network indicate the existence of the genetic variant in the absence of a detrimental phenotype; and
outputting an indication that the genetic variant is benign.

33.	(previously presented)    The non-transitory computer-readable medium of claim 19, wherein the operation of estimating the likelihood of pathogenicity of the genetic variant is based on factors that comprise at least one of:
a number of reported cases stored in or accessible by the federated system identified as having the genetic variant;
a respective phenotype associated with reported cases having the genetic variant; or 
a number of users, workgroups, or domains of the federated system that have classified the genetic variant as pathogenic, likely pathogenic, or of unclassified significance.

34.	(Canceled)   

35.	(previously presented)   The non-transitory computer-readable medium of claim 19, wherein one or more of the operations of generating statistics, estimating the likelihood of pathogenicity of the genetic variant, or outputting the likelihood of pathogenicity of the genetic variant are performed in response to a user querying the federated system regarding the genetic variant. 

36.	(Currently Amended)   A computer system for sharing data, comprising:
at least one processor; and
at least one non-transitory memory, the at least one non-transitory memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
maintaining or accessing a federated system comprising a plurality of knowledgebases participating in the federated system, wherein the plurality of knowledgebases are connected via by a federated layer;
receiving a query from a user of the federated system, the query comprising at least an indication of a generic variant, wherein the query is configured to execute against a data structure stored on the federated system;
in response to the query, performing a federated search through the federated layer on the plurality of knowledgebases participating in the federated system;
in response to the federated search, receiving summary statistics generated at some or all of the knowledgebases participating in the federated system such that each responsive knowledgebase provides summary statistics responsive to the query, wherein the summary statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to the genetic variant, and wherein the summary statistics are generated utilizing associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregated at the federated layer that relate to a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype ; and
outputting the likelihood of pathogenicity of the genetic variant 

37.	(previously presented)   The computer system for sharing data of claim 36, wherein the data structure comprises categories for signs, associations, and evidences of variant data.

38.	(previously presented)   The computer system for sharing data of claim 36, wherein the summary statistics and the single query response do not include personal information.

39.	(previously presented)   The computer system for sharing data of claim 36, wherein the federated search is performed in real-time through the federated layer.

40.	(previously presented)   The computer system for sharing data of claim 36, wherein the summary statistics and the single query response comprise aggregate population statistics.

41.	(previously presented)   The computer system for sharing data of claim 36, wherein the federated search utilizes one or both of application programming interfaces (APIs) or wrappers so that the summary statistics generated at some or all of the knowledgebases participating in the federated system are in the same data format.

42.	(previously presented)   The computer system for sharing data of claim 36, wherein the query comprises one or more indications related to a specified measurement corresponding to or indicative of the genetic variant.

43.	(previously presented)   The computer system for sharing data of claim 36, wherein the federated search comprises a plurality of secondary requests generated for different knowledgebases participating in the federated system.  

44.	(Currently Amended)   A non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a system, cause one or more computing devices of the system to perform operations comprising:
maintaining or accessing a federated system comprising a plurality of knowledgebases participating in the federated system, wherein the plurality of knowledgebases are connected via by a federated layer;
receiving a query from a user of the federated system, the query comprising at least an indication of a generic variant, wherein the query is configured to execute against a data structure stored on the federated system;
in response to the query, performing a federated search through the federated layer on the plurality of knowledgebases participating in the federated system;
in response to the federated search, receiving summary statistics generated at some or all of the knowledgebases participating in the federated system such that each responsive knowledgebase provides summary statistics responsive to the query, wherein the summary statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to the genetic variant, and wherein the summary statistics are generated utilizing associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregated at the federated layer that relate to a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype ; and
outputting the likelihood of pathogenicity of the genetic variant 

45.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the data structure comprises categories for signs, associations, and evidences of variant data. 

46.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the summary statistics and the single query response do not include personal information.

47.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the federated search is performed in real-time through the federated layer.

48.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the summary statistics and the single query response comprise aggregate population statistics.

49.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the federated search utilizes one or both of application programming interfaces (APIs) or wrappers so that the summary statistics generated at some or all of the knowledgebases participating in the federated system are in the same data format.

50.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the query comprises one or more indications related to a specified measurement corresponding to or indicative of the genetic variant.

51.	(previously presented)   The non-transitory computer-readable medium of claim 44, wherein the federated search comprises a plurality of secondary requests generated for different knowledgebases participating in the federated system.

52.	(Currently Amended)   A computer-implemented method for sharing data, comprising:  
maintaining or accessing a federated system comprising a plurality of knowledgebases participating in the federated system, wherein the plurality of knowledgebases are connected via by a federated layer;
receiving a query from a user of the federated system, the query comprising at least an indication of a generic variant, wherein the query is configured to execute against a data structure stored on the federated system and comprising categories for signs, associations, and evidences of variant data;
in response to the query, performing a federated search, in real-time, through the federated layer on the plurality of knowledgebases participating in the federated system;
in response to the federated search, receiving summary statistics generated at some or all of the knowledgebases participating in the federated system such that each responsive knowledgebase provides summary statistics responsive to the query, wherein the summary statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to the genetic variant, and wherein the summary statistics are generated utilizing associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregated at the federated layer that relate to a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype ; and
outputting the likelihood of pathogenicity of the genetic variant 

53.	(previously presented)   The computer-implemented method of claim 52, wherein the summary statistics and the single query response comprise aggregate population statistics.

54.	(previously presented)   The computer-implemented method of claim 52, wherein the federated search utilizes one or both of application programming interfaces (APIs) or wrappers so that the summary statistics generated at some or all of the knowledgebases participating in the federated system are in the same data format.

55.	(previously presented)   The computer-implemented method of claim 52, wherein the query comprises one or more indications related to a specified measurement corresponding to or indicative of the genetic variant.

56.	(previously presented)   The computer-implemented method of claim 52, wherein the federated search is performed in real-time through the federated layer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior arts-
Liebman et al. (Pub. No. : US 20090156906 A1) teaches storing patient information in a database, storing clinical data in a database, creating a federated database from at least one database selected from the group that includes a patient information database, a clinical database, a genomic database, a proteomic database, an imaging database and a disease database and submitting a request for information. The clinical database can include predicted genetic risk, biomarkers, tumor heterogeneity, pathology report, pathology images, diagnosis co-morbidities, outcomes, diagnostic images, surgical reports, radiation protocols, chemotherapy protocols, post-therapy co-morbidities, protein expression, gene expression, genotyping, sequencing data and DNA copy number analysis from tissue samples or blood samples of the patient or combinations thereof. The patient information database can include clinical history, family history, reproductive history, gynecologic history, lifestyle exposures or quality of life priorities or combinations thereof.
Bennett et al. (Pub. No. : US 20070150315 A1) teaches managing access to electronic healthcare records is disclosed. Embodiments of the invention generally allow individuals to define an access policy regarding electronic healthcare records and health care providers who may have shared access to a data repository storing the records. Typically, the access policy specifies whether access to groups of records that are related to the diagnosis of a particular condition or that are related to a particular episode of care may be shared among multiple providers, including providers not responsible for creating a particular record.
Sabol et al. (Pub. No. : US 20040122707 A1) teaches an integrated patient knowledge base is compiled based upon data from controllable and prescribable resources. The knowledge base may download the data or provide links to it, and permits a patient to access and manage medical care. Greater integration of data resources permits the patient to obtain useful information and insights into results of care decisions for improved management of the underlying data and of the patient health.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 19, 23, 36, 44, and 52. Particularly the prior art of record fails to teach storing data items in the federated system, the data items comprising the signs, associations, or evidence, the category for signs storing biomarker measurements and contexts of phenotypes, diseases or drugs, the category for associations storing an association between at least a biomarker measurement and a context, and the category for evidence storing information supporting the associations;
generating statistics concerning associations stored within the federated system, wherein the statistics track or count a number of distinct instances of a respective measurement stored within the federated system, wherein the respective measurement corresponds to a genetic variant, and wherein the step of generating statistics utilizes associations, measurements and context analyzed over the entire federated system;
estimating a likelihood of pathogenicity of the genetic variant based at least on the number of distinct instances of the respective measurement stored within the federated system, wherein estimating the likelihood of pathogenicity of the genetic variant comprises tracking aggregate statistics regarding a plurality of genetic variants and observed phenotypes and determining a statistical likelihood of pathogenicity of the genetic variant when the genetic variant has been observed a threshold number of times in conjunction with a phenotype; and
outputting the likelihood of pathogenicity of the genetic variant.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims  4-6, 13-16, 18, 24-26, 29-33, 35, 37-43, 45-51, 53-56 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169